Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11
1234 PACIFIC MANAGEMENT LLC, Case No. 1-19-40026 (NHL)

Debtor.
- x

 

DEBTOR’S OBJECTION TO THE
ALLOWANCE OF DEFAULT INTEREST

TO THE HONORABLE NANCY HERSHEY LORD,
UNITED STATES BANKRUPTCY JUDGE:

1234 Pacific Management LLC (the “Debtor’’) as and for its Objection to that portion of the
proof of claim filed by 1234 Pacific Street Lender LLC (the “Note Buyer”), a copy of which
(without exhibits) is annexed hereto as Exhibit “A” (the “Claim”), seeking default interest in the
pre-petition amount of $4,469,333.33, represents and shows this Court as follows:

I. OVERVIEW

1. Only on Fantasy Island can the Note Buyer hope to recover default interest of
almost $4.7 million (and allegedly mounting) on a principal debt of approximately $3.2 million
even though the underlying mortgage was never once subject to a missed payment or previously
declared in default. In fact, the notion that the Note Buyer can somehow obtain astronomical
levels of default interest (post-petition) without a declaration of default borders on the absurd.
Accordingly, this Court should not only expunge all default interest charges, but admonish the
Note Buyer for filing a misleading and highly inflated claim.

2. Unfortunately, the rapacious demand for default interest (based upon a 24%
default rate as compared to a non-default rate of 3.5%) has skewed the Debtor’s finances and

unnecessarily complicated the Debtor’s efforts to reorganize. Resolution of this objection is
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

absolutely critical to the Debtor’s ability to promulgate its own competing plan of
reorganization’.

3. It is noteworthy that the Note Buyer is an affiliate of a vulture fund known as
Maverick Real Estate Partners (“Maverick”),” and first acquired the note and mortgage from the
original lender, Signature Bank, only after the bankruptcy case was filed. This was done with
the goal of using the Debtor’s need for Chapter 11 to extort exorbitant default interest.

4. Unlike most real estate cases, this Chapter 11 was filed for reasons unrelated to
any type of mortgage foreclosure. Indeed, the Debtor made mortgage payments to Signature
Bank like clockwork through automatic payment deductions. Rather, the bankruptcy was
triggered by a default judgment obtained by a Building tenant (Gloria Malcom) who purportedly
fell at the property. While the Debtor attempts to address this personal injury claim through
negotiation and a refinancing of the Building, this Objection is intended to bring a sense of
reality and proportion to the mortgage indebtedness.

Il. BACKGROUND FACTS

5. The Debtor is the owner of a residential apartment building located in the Crown
Heights section of Brooklyn at 1232-1234 Pacific Street (Block 1206, Lot 28), containing 36 one
and two bedroom apartments (the “Building”). The Building is fully occupied and generates a

current monthly rent roll of approximately $50,000.

 

' The Lender filed a creditor's plan on July 8, 2019 to sell the Building out from under the
Debtor, based on the false presumption that its alleged default interest of $4,469,333.33 properly
forms a part of its secured claim, now alleged to be in excess of $7.0 million.

* Maverick is not a stranger to claims of predatory lending. It was recently sued for charging
default rate interest at 24%, even though its foreclosure case was dismissed. See,
https://therealdeal.com/2019/08/15/chelsea-landlord-claims-predatory-lender-is-charging-a-
crippling-interest-rate-as-punishment-after-losing-foreclosure-case.

2
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

6. In 2014, the Debtor refinanced the then-existing mortgage and borrowed the sum
of $4 million from Signature Bank pursuant to that certain Restated Note dated June 2, 2014 (the
“Note”), bearing interest at a rate of 3.5% with a 30-year amortization, subject to a balloon
payment on the initial maturity date of June 10, 2019.

7. The loan was secured by a First Mortgage Consolidation, Extension, Modification
and Security Agreement of even date (the “Mortgage”) granting a first mortgage lien
encumbering the Building. The loan was guaranteed by Mendy Lowy, Managing Member of the
Debtor.

8. After the mortgage loan was made, the Debtor timely made all monthly
installments of principal and interest as required, through automatic deductions from the
Debtor’s bank account at Signature. As of the Chapter 11 filing on January 3, 2019, the Debtor
had paid down the principal balance to approximately $3.2 million.

9. All deductions for monthly principal and interest payments of $17,961.79 are duly
referenced in the Debtor’s Signature Bank statements covering the period from 2014 to 2018,
collectively annexed hereto as Exhibit “B”.

10. Additionally, the Debtor was current with respect to payment of all real estate
taxes and insurance, and ran the Building without any issues, problems or controversy with
Signature Bank.

11. Although the Debtor’s relationship with Signature Bank was fine, the Debtor
nevertheless encountered financial difficulties as a result of a default judgment obtained by a
tenant at the Building, Gloria Malcolm, who commenced a “slip and fall” case after she was

allegedly injured on December 4, 2014.

 

3 The Note was subject to a five (5) year extension.

a
S
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

12. | The lawsuit was started in February 2015, with service of process made through
the Secretary of State. The Debtor did not respond to the complaint, by reason of alleged lack of
service, and a default judgment was entered on March 17, 2016. Ms. Malcolm was ultimately
awarded $830,015 in damages at inquest.

13. The Debtor’s efforts to vacate the judgment proved unsuccessful. The Debtor’s
insurance carrier disclaimed coverage because of an alleged late notice, and the matter is on
appeal. In the interim, the Debtor sought Chapter 11 relief to stave off judgment enforcement
action by Ms. Malcolm and another creditor.*

Il. ASSIGNMENT OF SIGNATURE BANK CLAIM

14. The Chapter 11 petition was filed on January 3, 2019 with the intent of preserving
the Debtor’s going concern value, while the Debtor appealed the decision denying the Debtor’s
motion to vacate the default. In bankruptcy, the Debtor anticipated that it would refinance the
Signature Bank mortgage debt, and generate additional funds to settle the claim with Ms.
Malcolm and other creditors.

15. Perhaps fearful of getting caught up in a protracted bankruptcy, Signature Bank
sold its position through an assignment of the Mortgage to the Note Buyer shortly after the
Chapter 11 filing on January 15, 2019. Unfortunately, the Note Buyer has quite a different
agenda than Signature Bank, and has set dead aim on attempting to reap a huge profit by

invoking default interest charges against the Debtor.

 

“In addition to the Malcolm claim, the Debtor was involved in a second action concerning a
failed settlement agreement with Orlaine Edwards (“Edwards”), which resulted in a judgment
against the Debtor in the amount of $50,000. Edwards was likewise pursuing enforcement
proceedings.
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

16. It was not until May 22, 2019, almost five months after the Chapter 11 filing, that
the Note Buyer first raised the spectre of default interest when it issued a payoff letter in
response to the Debtor’s request, a copy of which is annexed hereto as Exhibit “C”.

17. As the Court can see, this payoff letter references alleged total default interest
charges in the sum of $4,866,666, based upon a 24% default rate, without indicating the actual
basis for the imposition of default interest. Instead, the Debtor is left to guess as to how its
mortgage ballooned to more than $7 million.

18. It was not until the Note Buyer filed a creditor’s plan (ECF #40) and disclosure
statement (ECF #41) on July 8, 2019 that the Note Buyer for the first time stated that the Debtor
was allegedly in default by reason of (a) an alleged misrepresentation that Mr. Lowy was the
only member of the Debtor when the loan was made in 2014, and (b) the Debtor’s failure to
remove or bond the judgments obtained by Malcom and Edwards.

19. These are trumped-up defaults to say the least, raised only after commencement
of the Chapter 11 case (in violation of the automatic stay), in an obvious attempt to reap a
windfall at the Debtor’s expense. The retroactive demand for default interest becomes even
more alarming when one considers that it is based on a rate of 24%, as opposed to the non-
default rate of 3.5%. This gross disparity of 680% exceeds any reasonable estimation of the
Note Buyer’s damages and renders the rate a penal liquidated damages-type provision.

IV ARGUMENT
A. Procedural Standards

20. The standard of review regarding a proof of claim was explained by the Hon.

Dorothy Eisenberg as:

11 U.S.C. § 502(a) provides that a “claim ... proof of which is [properly filed] ...
is deemed allowed, unless a party in interest ... objects.” .. . Further, “[a] proof of
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

claim executed and filed in accordance with [the Federal Rules of Bankruptcy

Procedure] shall constitute prima facie evidence of the validity and amount of the

claim.” Fed. R. Bankr.Pro. 3001(f). This puts the burden on the objecting party to

come forward with sufficient evidence to refute the claim. Once the objector does

so, it is the creditor who bears the “ultimate burden of persuasion as to the validity

and amount of the claim.” Wilson v. Broadband Wireless Int'l Corp. (In re

Broadband Wireless Int'l Corp.), 295 B.R. 140, 145 (10th Cir. B.AP.2003).
In re Sheba Realty Corp., 2014 WL 1373094, at *6 (Bankr. E.D.N.Y. Mar. 27, 2014). See, also,
In re Residential Capital, 2014 WL 7331059, *9 (Bankr. S.D.N.Y 2014) [“By producing
‘evidence equal in force to the prima facie case, an objector can negate a claim’s presumptive
legal validity, thereby shifting the burden back to claimant to ‘prove by a preponderance of the
evidence that under applicable law the claims should be allowed.’”].

(B) Signature Bank Never Previously Declared a Default

21. Under Section 8 of the Note, there is no entitlement to default interest absent (i)
an Event of Default under the Mortgage or any default by the Debtor under any of the documents
securing payment of the principal amount; (11) if the principal indebtedness is declared
immediately due; or (iil) if the principal amount then remaining is not paid in full on the
Maturity Date or Extended Maturity Date. A copy of the Note is annexed hereto as Exhibit “D”.

22. In most instances, an Event of Default as defined under the Mortgage (a copy of
which is annexed hereto as Exhibit “E”) requires prior notice to the Debtor, as borrower, with an
opportunity to cure, save primarily for a payment default ({2.01(a)) or a materially false
“warranty, representation or certification” (2.01(b)), pursuant to which there is no express
notice requirement. However, even without an express notice requirement, the Court in Jn re
Campbell, 513 B.R. 846, 852 (Bankr. S.D.N.Y. 2014), affd, 539 B.R. 66 (S.D.N.Y. 2015)

analyzing New York law, found no immediate entitlement to default interest absent notice,

explaining:
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

this type of a general paragraph has been interpreted by the New York cases as

‘not self-operative,’ intended to simply give the creditor “‘the right to treat the

entire debt as matured.” U.S. Bank Trust Nat'l Corp. v. AMR Corp. (In re AMR

Corp.), 730 F.3d 88, 100 (2d Cir.2013), citing, Wurzler v. Clifford, 36 N.Y.S.2d

516, 517 (N.Y.Sup.Ct.1942)”.
Accordingly, the Note Buyer’s ability to charge default interest does not arise automatically and
requires prior notice to the Debtor.

23. | Moreover, while the entry of a judgment against the Debtor is potentially a default
under the Mortgage ({2.01(n)), the Mortgage requires a prior thirty (30) day notice with
opportunity to cure before an Event of Default can be declared under Section 2.01[I], which

provides in relevant part:

After any Event of Default, interest shall accrue at the rate of twenty-four (24%)
percent per annum (the “Default Rate). Notwithstanding the foregoing, except for
an Event of Default under Section 2.01(a), (b), (c), (d), G) or (k) above,
Mortgagee will provide Mortgagor with notice of any Event of Default hereunder
and provide thirty (30) days to cure same before accelerating the due date of the
Debt and/or charging interest at the Default Rate.

24. Here, however, no such notice was ever given, and, thus no Event of Default
arose. Therefore, the Note Buyer is not entitled to assert a claim for default interest. Indeed, any
effort to declare a default retroactively violates the automatic stay, and in particular 11 U.S.C.
§362(a)(6), which “. .. operates as a stay . . . [of] any act to collect, assess, or recover a claim
against the debtor that arose before the commencement of the case under this title”.

(C) There Were No Misrepresentations Made at Closing

25. Likewise, the Note Buyer cannot validly assert a default based upon events which
transpired in 2014 relating to the closing. Suddenly, close to five years after the closing, the
Note Buyer now cries foul because Mendy Lowy signed the loan documents as the sole member
and manager of the Debtor, although at various times he had a partner by the name of Isaac

Schwartz. It appears, however, that the Debtor’s operating agreement was superceded in
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

connection with the loan with Signature Bank and Mr. Lowy was designated as the sole
member/manager for purposes of the closing. This is consistent with the fact that the Mr. Lowy
is the sole guarantor of the loan.

26. After the loan was made, Mr. Schwartz returned to being a partner and signed the
Chapter 11 petition in that capacity. In any event, however, whether Mr. Lowy was the sole
member or had a partner (before or after the closing) is not a material aspect of the transaction.
Accordingly, whether the Debtor had one member or two in 2014 does not constitute a material
representation permitting imposition of default interest under Section 8 of the Mortgage. Nor did
Signature Bank or the Note Buyer suffer any identifiable damages so as to warrant default
interest for any alleged misstatement. See, In re Northwest Airlines Corp., No. 05-19730, 2007
WL 3376895 (Bankr. S.D.N.Y. Nov. 9, 2009), where the Hon. Allan L. Gropper specifically
denied default interest based upon a concealed breach of a loan agreement because no prior
notice was given and the lender could not identify any actual harm or injury, explaining:

UBS asserts that it should be permitted default interest on the entire accelerated

amount of the debt even though it did not declare a default, because the Debtors

allegedly concealed a breach of the applicable loan documents which put it in
default prior to the filing of their chapter 11 cases.

On this record, UBS has not supported the proposition that the Debtors incurred

liability when they replaced one engine with a similar engine or that any failure to

disclose would justify the imposition of default interest . . .

Although UBS quibbles that the Debtors did not act quickly enough and asserts

that it would be inequitable to deny it default interest on all of the debt, UBS

identifies no harm or damage from the engine substitution, other than legal fees.

Id., at *5.
27. | Under other federal cases, the lack of a prior notice of default has been held to

preclude imposition of default interest. See, Connecticut Nat. Bank v. Reliance Ins. Co., No. 87

CIV. 3216 (1989 WL 88693, at *3 (S.D.N.Y. Aug. 2, 1989)[“CNB's position is unreasonable . . .
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

because it would require the 18% default interest rate to attach before Reliance was given notice
of the Principal's failure to tender payment . . . The Court finds that this could not have
reasonably need the intention of the parties at the time they entered into the Bond Agreement.” ];
Rosenbaum v. DataCom Sys., Inc., No. 13 CIV. 5484 , 2014 WL 572529, at *8 (S.D.N.Y. Feb.
13, 2014) [“Absent any express language providing for a retroactive rate increase, the Court
declines to imply such a provision into the contract. The most natural reading of the contract is
that the post-default rate commences only upon due notice to the defaulting party.”].

28. Moreover, the New York state courts have long recognized that principles of
waiver and estoppel apply in a loan context to preclude enforcement of a default based on
equitable grounds arising from a lender’s failure to act. Rockaway Park Series Corp. v. Hollis
Auto. Corp., 206 Misc. 955, 957 (S.Ct. N.Y.Co.1954), aff'd, 285 A.D. 1140 (Sup. Ct. 1955) [“Al
of the circumstances presented here ... when viewed in their cumulative effect, indicate that the
strict enforcement of the acceleration covenant would approach in hardship oppression similar to
a penalty.”]; Caspert v. Anderson Apartments, 196 Misc. 555, 555 (S.Ct. N.Y.Co. 1949) [where
plaintiff failed to show it acted without undue delay, its actions were so oppressive and
unconscionable as to warrant denial of relief on equitable grounds]. See, also, Nassau Trust
Company v. Montrose Concrete Products Corp., 56 N.Y.2d 175 (1982) [“The uncontroverted
facts of record establish that the bank has waived its right to foreclosure . . . [and] that to permit
resort to the equitable remedy of foreclosure would be unconscionable in the present case.”];
Rose v. Spa Realty Associates, 42 N.Y. 2d 338 (1977) [waiver may be invoked by words or
conduct, including partial performance]; Arnot v. Union Salt Company, 186 N.Y. 501 (1906)
[“Where a party entitled to enforce payment under a contract has consented to postpone the time

of such payment, and the other party has acted upon such consent and in reliance thereon has
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

permitted the contract time to pass without payment, the creditor may not treat the failure to pay
within the time originally specified as a breach of the contract.”’].
(D) The Default Interest Rate at 24% Constitutes a Penalty in this Case

29. Even if waiver and estoppel do not preclude the imposition of default interest, the
enforceability of default interest can be considered a penalty under certain circumstances,
depending on proportionality. Runaway default interest that is significantly higher than the non-
default rate without a corresponding relationship to a lender’s actual damages can be considered
a penalty under State law. See, Truck Rent-A-Ctr., Inc. v. Puritan Farms 2nd, Inc., 41 N.Y.2d
420, 424 (1977) [“A liquidated damage provision has its basis in the principle of just
compensation for loss. A clause which provides for an amount plainly disproportionate to real
damage is not intended to provide fair compensation but to secure performance by the
compulsion of the very disproportion.” ].

30. In bankruptcy, there is a presumption that a secured creditor is entitled to be paid
interest at the rates set forth in the loan documents. But this presumption is rebuttable and
remains subject to adjustment based upon equitable considerations, including that the stated
default rate constitutes a penalty because it is not a reasonable reflection of the lender’s potential
or actual losses. Jn re Vest Associates, 217 B.R. 696, 702 (Bankr. S.D.N.Y. 1998) [*[t]he
presumption [of validity] may be rebutted if the rate is significantly higher without any
justification offered for the spread or where the default rate appears inordinately high in relation
to the non-default rate.”]. See also, In re Bownetree, LLC. 2009 WL 2226107 (Bankr. E.D.N.Y.
2009); In re Liberty Warehouse Assoc. L.P., 220 B.R. 546, 552 (Bankr. S.D.N.Y. 1998); In re
General Growth Props., Inc., 451 B.R. 323, 326 (Bankr. S.D.N.Y. 2011) [“there is a rebuttable

presumption in favor of granting an oversecured creditor interest at the [default] rate specified in

10
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

the contract, subject to equitable considerations”|; Jn re Milham, 141 F.3d 420, 423 (2d Cir.
1998) [“Most courts have awarded pendency interest at the contractual rate; but nevertheless,
however widespread this practice may be, it does not reflect an entitlement to interest at the
contractual rate”’].

31. Here, the Note Buyer asserts that it is entitled to default interest, without analysis,
and without showing why the default interest rate should not be deemed disproportionate on its
face, especially given the disparity between the non-default rate of 3.5% and the default rate of
24%. This 21.5 point spread (or 680% increase), taken alone, plainly suggests that the default
rate is penal in nature. The Court in Bowntree disallowed a default rate of 25%, as compared to
a pre-default rate of 12%, finding that the default rate “inequitable” and the difference between
the two rates “significant” and “unexplained”:

the majority of courts require a factual and equitable analysis prior
to the application of a contractual default rate of interest. See In re
Johnson, 184 B.R. at 572. In particular, courts have considered the
following factors when deciding whether to enforce a contractual
default rate as opposed to a non-default rate:

(1) The difference between the default and non-default rates; (2)
the reasonableness of the differential between the rates; (3) the
relative distribution rights of other creditors and whether
enforcement of the higher rate will do injustice to the concept of
equitable distribution of the estate's assets; and (4) the purpose of
the higher interest rate. /d. at 573.

Inre Bownetree, LLC, 2009 WL 2226107 at 4.
32. There is a host of other bankruptcy cases that have disallowed default interest
based upon a similarly wide disparities. See, In re Liberty Warehouse Assoc. L.P., supra, 220

B.R. at 552 [noting that “[a]bsent contrary evidence, a default interest that is inordinately high

relative to the non-default rate will be found to be a penalty]; Jn re Kalian, 178 B.R. 308, 309
Case 1-19-40026-nhIl Doc 49 _ Filed 09/09/19 Entered 09/09/19 19:26:14

(Bankr. D.R.I. 1995) [18% spread rejected]; In re The Boardwalk Partners, 171 B.R. 87, 92
(Bankr. D.Az. 1994) [14.5% differential disallowed]; Jn re Hollstrom, 133 B.R. 535, 537 n. 3-4
(Bankr. D.Col. 1991) [24% spread unreasonable]; Jn re DWS Investments, 121 B.R. 845, 849
(Bankr. C.D.Calif. 1990) [10-11% differential not permitted]; /n re White, 88 B.R. 498, 499
(Bankr. D.Mass. 1988) [35% spread not allowed].

33. Here, the default rate goes well beyond any reasonable measure of anticipated
damages arising out of the fact that the Debtor’s equity structure included two partners instead of
one at various points in time. In the overall scheme of things, this is a minor point, and did not
impact the underwriting of the mortgage or the Debtor’s performance in making payments.

34. In sum, given the failure of Signature Bank to ever declare a default, coupled with
the history of timely payments of monthly principal and interest, and the great disparity between
the non-default rate and the default rate, the Court cannot easily allow the imposition of default
interest, much less at a rate of 24%. Accordingly, the Claim of the Note Buyer should be
reduced to eliminate entitlement to default interest as being unwarranted and penal in nature.

V. CONCLUSION

35. For all of the reasons set forth herein, the Claim should be reduced by the amount
sought for default interest.
Dated: New York, NY

September 9, 2019
Goldberg Weprin Finkel Goldstein LLP
Attorneys for the Debtor
1501 Broadway, 22™ Floor
New York, New York 10036
(212) 221-5700

By: /s/ Kevin J. Nash. Esq.

12
